DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2,3,14-16,17, rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Hope (US Pub No.: US 2002/0002788 A1).
   Regarding claim 1, Hope discloses an apparatus (Para 30, 36-38; Fig 1;  optical imaging device )  comprising:
a housing (Figs.1-3; Para 40; the housing 40 is in turn temporarily and removably secured to the eyepiece end 14 of the scope 10)  detachably coupleable to a sighting device ( Fig. 2,3;Para 37-40;  The housing 40 is in turn temporarily and removably secured to the eyepiece end 14 of the scope 10, e. g. by means of an Adel clamp 24 as used for securing the micro camera 16 to the scope 10 in FIG. 2. Screw 28 may be provided to secure the two extended flanges 30 together; wherein the end  14 of scope and the housing (including the camera)  are connected through  contacting points where the clamp and the screw (secure the two extended flanges 30) are located along the length of the scope 10) ,
        the housing having a first opening and a second opening defining a viewing axis (Fig. 3; Para 42; The scope eyepiece attachment portion 42 of the housing 40 includes a rearwardly disposed viewing port or eyepiece 48 opposite thereto, enabling the hunter H or shooter to view the optical image along the line of sight S2 from the scope 10.), where the housing further comprises a sight shade disposed adjacent the first opening (   Para 42; holder portion 44 , recording means 46 contained within the camera holder portion 44 of the housing 40) , where the second opening is configured to engage an end of the sighting device (  Para 42; the scope eyepiece attachment portion 42 of the housing 40 includes a rearwardly disposed viewing port or eyepiece 48 opposite thereto, enabling the hunter H or shooter to view the optical image along the line of sight S2 from the scope 10.) , and where the viewing axis of the housing is coaxial with a viewing axis of the sighting device (Para 42; the scope eyepiece attachment portion 42 of the housing 40 includes a rearwardly disposed viewing port or eyepiece 48 opposite thereto, enabling the hunter H or shooter to view the optical image along the line of sight S2 from the scope 10.) ;
at least one elongated member coupled with the housing and extending away from the second opening in a direction that is parallel with the viewing axis ( Fig. 2; enlongated member below screw 28  ) ; and
a coupling device that is slidably coupled with the at least one elongated member, and configured to couple the at least one elongated member to the sighting device ( Fig. 2; wherein there are clamps to couple elongated member and scope 10 together ) .
	Regarding claim 2, Hope discloses  the apparatus of claim 1, where the housing further comprises a channel protruding from a side of the housing (Para 41; camera holder portion 44 which is radially offset from the optical line of sight S1; wherein the camera holder portion is between forward scope attachment end and the rearward eyepiece end )  and a beam-splitting apparatus  ( Fig. 3; Para 42; half silvered mirror 50 is disposed within the eyepiece attachment portion 42 of the housing 40) configured to reflect  a portion of a light beam through the channel. 
Regarding claim 3,  Hope discloses the apparatus of claim 2, further comprising a mounting plate configured to  engage a visual recording device and position a lens of the visual recording device adjacent an end of the channel such that the lens receives the reflected portion of the light beam ( Fig. 2; Para 37,38, 41; the micro camera or minicam 16 is removably secured to the eyepiece end 14 of the scope 10 by means of an encircling clamp 24, which secures about the eyepiece end 14 of the scope 10 and the forward or objective end 26 of the micro camera 16 . the camera is secured to the scope by encircling clamp 24 and screw 28).
Regarding claims 14-16, the subject matter of claims 14-16 are similar to the subject matter disclosed n claim 1-3 respectively,
Regarding claim 17, Hope discloses the visual recording device comprises at least one of a phone, a photography camera , video camera, and an action camera (  Para 38; camera 16) .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hope (US Pub No.: US 2002/0002788 A1), in view of Holmberg (US Pub. No.: US 2012/0167441 A1).
Regarding claim 4, Hope does not teach the mounting plate further comprise an image stabilizing bar .
Holmberg discloses the mounting plate further comprise an image stabilizing bar (Holmberg; Para 29, 40; Figs . 2 and 7; wherein second clamp 40 of the gun barrel mount 18 can switch positions Fig. 5; Para 36; wherein bottom 70 shows the hook) and rotatably coupleable to the mounting plate (Holmberg ; Para 29, 40; Figs . 2 and 7; wherein second clamp 40 of the gun barrel mount 18 can switch positions to the right or left). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Reimer with the teaching of Holmberg to include a bar to comprise a hook and rotatably coupleable to the mounting plate in order to increase system stability while providing freedom for user to choose which side the image display device can be coupled to so that there will be no obstructed view for the user.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hope (US Pub No.: US 2002/0002788 A1), in view of Lundberg (US Pub. No.: US 2010/0119221 A1). 
Regarding claim 5, Hope does not disclose a sunshade coupled to the mounting plate. 
Lundberg discloses a sunshade covering the camera (Para 30; Fig. 1; transparent view port cover 120 wherein the cover is arranged to at least partly enclose the camera 110).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hope with the teaching of Lundberg to include sunshade to cover the camera mounted by the mounting plate in order to prevent strong light and block dust so the camera can provide better and clear images for users.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hope (US Pub No.: US 2002/0002788 A1) in view of Blume (US Pub. No.: US 2006/0038141 A1).
Regarding claim 7, Hope does not disclose at least one adjustment bar configured to move along at least one axis in X and Y relative to the mounting plate.
 Blume teaches at least one adjustment bar configured to move along  at least one axis in X and Y relative to the mounting plate(Blume; Figs. 1 and 2; Para 30-34; upper carrier 120 and cross member 100 carries camera housing to move along x-axis).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hope with the teaching of Blume to have adjustment carrier for user to adjust the distance between the camera and scope in order to view object clearly and record images with ideal subject distance.

Claims 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hope (US Pub No.: US 2002/0002788 A1), in view of Holmberg (US Pub. No.: US 2002/0163588 A1).
Regarding claim 11, Hope discloses a clamp detachably coupleable to the end of the sighting device (Para 37; the micro camera or minicam 16 is removably secured to the eyepiece end 14 of the scope 10 by means of an encircling clamp 24). 
However, Hope does not disclose the coupling device slides along the at least one elongated member to adjust a distance between the housing and the sighting device. 
Holmberg discloses disclose the coupling device slides along he at least one elongated member to adjust a distance between the housing and the sighting device (Fig. 14; Para 41-43; The lower mount member 92 is placed under the barrel 98.  The screw holes 97 in the upper mount member 91 are then lined up with the threaded screw holes 99 in the lower mount member 92, securing the mounting bracket to the weapon. The video camera is attached to the mounting bracket by sliding the camera mount member 14 into the track of the lower mount member 92.  When the camera mount member 14 is positioned far enough into the track of the lower mount member 92 it is locked into place.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Hope with the teaching of Holmberg to have a track for the camera to slide along in order to adjust distance from the camera to the sighting device and secure the camera on the firearm.  
Regarding claim 18, the subject matter disclosed in claim 18 is similar to the subject disclosed in claim 11; therefore, claim 18 is rejected for the same reasons as set forth in claim 11. 

Allowable Subject Matter
	Claims 6 , 8, 9, 10, 12 13,19,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, none of the cited prior art teaches or suggests that “the sunshade further comprises a mirror mounted to a surface of the sunshade, wherein the surface is disposed toward a screen of the visual recording device” in combination of other limitation in its base claim.
Regarding claim 8, none of the prior art teaches or suggests that “the at least one adjustment bar comprises four adjustment bars” in combination of other limitation in its base claim.
Claims 9, 10 are objected to as being dependent from claim 8. 
Regarding claim 12, none of the prior art teaches or suggests that “ wherein the at least one elongated member comprises a pair of elongated members, and the coupling device slideably engages each of the pair of elongated members .
Claim 13 is objected to as being dependent from claim 12. 
Regarding claim 19, none of the prior art teaches or suggests that “ wherein the at least one elongated member comprises a pair of elongated members, and the coupling device slideably engages each of the pair of elongated members”. 
Claim 20 is objected to as being dependent from claim 19.
     
                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696